Citation Nr: 1812794	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to 38 U.S.C. § 1318 (2012).


REPRESENTATION

Appellant represented by:  Gerald A. Kiehl, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter

ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1966 to March 1969, including service in the Republic of Vietnam.  He received a Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in August 2012 from a glioblastoma multiforme.

2.  The preponderance of the evidence reflects that neither exposure to herbicide agents nor contaminated water at Camp Lejeune caused or contributed to the development of the Veteran's glioblastoma.

3.  The evidence fails to show that the Veteran was a prisoner of war and/or was continuously rated totally disabled for 10 years preceding his death or died within five years of his discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for the cause of the Veteran's death are not met. 38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

2.  The criteria for an award of DIC benefits under section 1318 of the United States Code have not been met. 38 U.S.C. §§ 1318, 7105 (2012); 38 C.F.R. §§ 3.22, 3.105(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. 
 § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b); 38 C.F.R. § 3.312 (c)(1); Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a).

In this case, the Veteran died in August 2012, and his death certificate lists his immediate cause of death as glioblastoma multiforme.  No secondary cause of death is listed and there was no autopsy. 

The Veteran was not service connected for glioblastoma multiforme at the time of his death.  The Appellant has contended, in pertinent part, that the glioblastoma multiforme was etiologically related to exposure to contaminated water at Camp Lejeune or to herbicide exposure in Vietnam.  She has submitted numerous articles in support of her claim.  A letter from Dr. E.N. dated February 2013 indicates the Appellant felt the Veteran's glioblastoma was related to Agent Orange exposure, and the physician stated, "While not all of the toxicities and potential illnesses caused by this agent are totally known, [the Veteran's glioblastoma being related to Agent Orange] remains a possibility."  (emphasis added). 

In regard to herbicide agent exposure, the RO requested a medical opinion in January 2016.  The examiner reviewed the entire claims file, including hearing testimony, medical records, and the numerous articles sent in by the Appellant.  The examiner also reviewed a significant amount of medical treatise literature and opined that it was less likely than not the Veteran's glioblastoma multiforme was related to herbicide agent exposure in Vietnam.  The examiner cited scientific studies and provided sufficient rationale to support this conclusion.  

In addition, the January 2016 examiner opined that neither the Veteran's service connected disabilities nor diabetes mellitus had a material influence on accelerating and were not a contributory cause of the Veteran's death by glioblastoma multiforme.  The examiner noted that the average life expectancy without treatment for glioblastoma multiforme was four and a half months and with standard care it was about 12 months.  Only two percent of individuals lived as long as three years.  In support of this conclusion, the examiner noted that the Veteran lived 12 months after the glioblastoma diagnosis, the typical life expectancy of someone with glioblastoma under treatment. 

In June 2017, the Board requested an expert medical opinion regarding the relationship between the Veteran's glioblastoma multiforme and exposure to contaminated water at Camp Lejeune.  The Board cited VA resources indicating that Camp Lejeune water may have contained specified contaminants.  The medical expert, a physician of Hematology-Oncology, responded in October 2017.  She opined that it was less likely than not the Veteran's presumed in-service exposure to contaminants in the water at Camp Lejeune caused or contributed to the development of glioblastoma.  The provider noted that a thorough review of the medical literature from PubMed, Google Scholar, and Up to Date was conducted.  Ultimately, she stated that only radiation exposure and certain genetic syndromes were well-defined risk factors for developing glioblastoma. 

In sum, there are three medical opinions of record regarding the etiology of the Veteran's glioblastoma, the February 2013 letter of Dr. E.N., the January 2016 VA examination report, and the October 2017 VHA medical opinion.

In determining the probative value to be assigned to a medical opinion, the Board must consider several factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion. See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board notes that the February 2013 opinion of Dr. E.N. uses speculative language.  In contrast, the January 2016 VA examination report and the October 2017 VHA medical opinion do not contain speculative language; moreover, both of these reports reflect thorough review of the medical treatise literature.  As such, they are afforded more probative value.  The Board finds that the most probative evidence of record shows the Veteran's glioblastoma multiforme was not caused or aggravated by herbicide agent exposure or exposure to Camp Lejeune contaminated water.  Moreover, the most probative evidence of record reflects the Veteran's death was not hastened by his actual or alleged service-connected disabilities.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC Benefits

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service- connected disability that was rated totally disabling (1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since the Veteran' s release from active duty and for at least five years immediately preceding death; or (3) if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318 (b). 

With the above criteria in mind, the facts of this case are not in dispute and show that the Veteran separated from active duty in March 1969.  The record shows that at the time of his death in 2012, the Veteran was service-connected for the loss of his left eye; the residuals of a shell fragment wound to the right upper extremity to include a muscle injury and a scar.  He was also in receipt of a total disability rating due to individual employability related to service-connected disabilities (TDIU) since March 1, 2004, which is less than 10 years prior to his death.  The appellant does not claim and the record does not show that the Veteran was a prisoner of war.  

Based on the evidence of record, the Board find that the requirements of 38 U.S.C. § 1318 for an award of DIC benefits are not met because the evidence fails to show the Veteran (i) was continuously rated totally disabled during the 10 years preceding his death, (ii) died within five years of discharge from active duty, or (iii) was a former prisoner of war.

Therefore, the Board finds that entitlement to DIC benefits under 38 U.S.C. § 1318 is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 is denied.





______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


